

 
 
 
 
Exhibit 10(f)*

AMENDMENT NO. 1
to
EMPLOYMENT AGREEMENT


THIS AMENDMENT (this “Amendment”), effective June 30, 2016, is made to that
certain Employment Agreement dated November 28, 2012 by and between Regis
Corporation, a Minnesota corporation (the “Corporation”), and Steven Spiegel
(the “Executive”) (the “Employment Agreement”).
In consideration of the mutual agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and the Executive hereby agree as follows:
1.    EXTENSION OF REIMBURSEMENT FOR COMMUTING EXPENSES. Section 4(f) of the
Employment Agreement is amended and restated in its entirety to read:
f) Commuting Expenses. The Corporation shall reimburse the Executive for the
actual airfare and other travel expenses for one round trip by the Executive
from Chicago, Illinois to Minneapolis, Minnesota for each week during which such
travel is completed during the Executive’s Employment Period, provided such
travel arrangements are made in accordance with the Corporation’s travel
policies and procedures, and provided that such commuting expense reimbursement
obligation shall cease upon the earlier of (i) December 31, 2016 or (ii) any
such time as the Executive moves his permanent residence to Minneapolis,
Minnesota. The Corporation’s relocation reimbursement obligations under this
Section 4(f) are subject to any withholdings required under applicable law and
the Executive’s submission of appropriate receipts, and do not include any
reimbursement for any commuting expenses not specifically identified in this
Section 4(f).


2.    NO OTHER CHANGES. Except as set forth herein, the Employment Agreement
remains in full force and effect.


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to
Employment Agreement, effective as of the date first set forth above.
 
 
REGIS CORPORATION
 
 
 
 
 
 
 
/s/ Dan Hanrahan
 
 
 
By: Dan Hanrahan
 
 
 
Its: CEO
 
 
 
 
 
 
 
/s/ Steven Spiegel
 
 
 
Steven Spiegel
 
 
 
 
 
 
 
 
 



1

